DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on October 26, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected with traverse Group I in the reply filed on May 18, 2021.
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on May 26, 2021.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a longitudinal axis” in lines 1-2.  It appears to be a double inclusion of the “longitudinal axis” recited in claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porta (2013/0014963). 
Porta discloses a sprinkler comprising:
a body defining:
a passage (passage within coupling 12) having an inlet (inlet of coupling 12 connecting to pipe 22 or male coupling 14), the passage extending along a longitudinal axis (longitudinal axis of coupling 12 extending along the longitudinal axis of pipe 22) of the body;
an outlet (outlet of coupling 12 connecting to male coupling 14 or pipe 22), the longitudinal axis extending through the outlet;
a compression pin aperture 18 extending from an outer surface (outer surface of coupling 12) of the body to the passage and configured to receive a compression pin (one leg of pin 10);
a button 14 received within the passage;

wherein the compression pin aperture is positioned such that the compression pin engages the button to force the button against the seal when the compression pin is inserted into the compression pin aperture;
wherein the button defines a compression pin recess 20 that receives an end (free end of pin 10) of the compression pin when the compression pin forces the button against the seal;
wherein the passage extends along a longitudinal axis (longitudinal axis along pipe 22), wherein the button includes a cylindrical main body (body of coupling 14) extending along the longitudinal axis, and wherein the compression pin recess 20 extends radially inward from a circumference of the main body;
wherein the body defines a second compression pin aperture 18 extending rom the outer surface of the body to the passage, wherein the button defines a second compression pin recess 20, and wherein the second compression pin aperture and the second compression pin recess are configured to receive a second compression pin (second leg of pin 10);
wherein the compression pin aperture extends along a compression pin axis, and wherein the button has a surface (surface of slot 20) that is angled relative to the compression pin axis and configured to engage the compression pin to force the button against the seal;
wherein the button defines a compression pin recess 20 that includes the surface that is angled relative to the compression pin axis, and wherein the compression pin recess is substantially conical (the outer surface of coupling 14 is “substantially” conical);
wherein the button includes:

a tail projection (the shoulder of surface 28 that is closer to the coupling 12) extending away from the main body;
wherein the tail projection extends through an aperture (opening of O-ring 30) defined by the seal, and wherein the seal engages the tail projection to couple the seal to the button.

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porta (2013/0014963). 
Porta discloses the limitations of the claimed invention with the exception of the button being made from a polymeric material.  Polymeric material is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the button of Porta from polymeric material to increase durability and prevent corrosion.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Porta does not disclose the longitudinal axis extending through the outlet.  This Office action interprets Porta such that the inlet and the outlet of the coupling 12 connect to the pipe 22 or the male coupling 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK